JENNIFER M. GOODMAN ATTORNEY AT LAW +1 (312) 609-7732 jgoodman@vedderprice.com SUITE 2600 CHICAGO, ILLINOIS60601-1003 T:+1 (312) 609-7500 F:+1 (312) 609-5005 CHICAGO • NEW YORK • WASHINGTON, DC LONDON • SAN FRANCISCO • LOS ANGELES VIA EDGAR Securities and Exchange Commission treet N.E. Washington, D.C.20549 July 14, 2014 Re: Preliminary Proxy Materials Wilshire Variable Insurance Trust (the “Registrant”); File No. 811-07917 To the Commission: On behalf of the Registrant, electronically transmitted herewith is the Registrant’s preliminary Proxy Statement on Schedule 14A for the Balanced Fund, 2und, 2und and 2und, each a series of the Registrant, relating to the election of Board members to the Board of the Registrant and/or fundamental policy changes, as applicable. Please be advised that an identical filing is being made on behalf of the Registrant on Form N-14 (the “Registration Statement”) regarding certain series of the Registrant (the “Acquired Funds”) that are involved in proposed mergers.The purpose of the Registration Statement is to send a prospectus/proxy statement to Acquired Fund shareholders who will vote on the election of Board members to the Board of the Registrant and on certain proposed mergers. Please contact the undersigned at (312) 609-7732 if you have questions or comments regarding the filing. Very truly yours, /s/ Jennifer M. Goodman Jennifer M. Goodman Attorney at Law
